Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 6/19/2018.
This action is in response to amendments and/or remarks filed on 8/19/2021. In the current amendments, claims 1 and 10-11 have been amended. Claims 1-15 are pending and have been examined. 
The drawings were received on 8/19/2021. These drawings are acceptable. Therefore, the objections to the drawings made in the previous Office Action have been withdrawn.
In view of Applicant's amendments and/or remarks, the rejection under 35 U.S.C.
§112(b) to claim 10 made in the previous Office Action has been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: “derivate” should read “derivative” in Par. [0020].  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 107516135A) in view of Yu et al. (“Efficient Feature Selection via Analysis of Relevance and Redundancy”) further in view of Mason (US 20070223039 A1).

Regarding Claim 1
Wu teaches:  
A method for automating supervised learning tasks comprising: (Wu [0002] “The invention belongs to the technical field of machine learning, and specifically relates to an automated supervised learning method supporting multi-source data.”)
- performing feature generation in a feature space having a plurality of features using at least one predefined process for a plurality of data types; (Wu [0014] “The feature engineering includes feature preprocessing, feature construction, and feature selection in turn;” [0031] “the present invention introduces a complete set of automated data preprocessing procedures, aiming at Different types of data sets are uniformly adapted to maximize the saving of preprocessing time and reduce manual intervention”; “feature construction” reads on “feature generation”; “different types of data sets” reads on “a plurality of data types”; [0040] “(1)Preprocessing of multi-source data structures”; “preprocessing” reads on “at least on predefined process”; “multi-source data structures” implies that it will be converted into “a plurality of features” by preprocessing)
- devising a Bayesian combinatorial optimization heuristic to jointly identify a feature subset and a hyperparameter setting for a given query, a machine learning algorithm, and a dataset (Wu [0083] “For each generation, the algorithm updates the non-dominated Pareto optimal solution, and then iterates the process, selects the one that improves the accuracy, and eliminates the one that reduces the accuracy, until it finds the super-parameter group of the Pareto optimal solution, stops and returns to the most Excellent super participation.”; “super-parameter” reads on “hyper-parameter”; [0085-0086] “(4)Bayesian pipeline optimization. This part runs through steps (2) and (3), including loading method configuration parameters, selecting/combining pipeline operators, creating SMAC Scenario, updating the optimal solution and iterating, specifically:”; [0083-0086] discloses how the optimal hyperparameters are updated through Bayesian Optimization) 
Wu does not distinctly disclose: 
- identifying a minimum set of relevant features; 

However, Yu teaches:
- identifying a minimum set of relevant features (Yu [Section 1] “Methods of subset evaluation search for a minimum subset of features that satisfies some goodness measure and can remove irrelevant features as well as redundant ones”; “features that satisfies some goodness measure” reads on “relevant features”)
- decreasing the feature space using at least one filtering approach and the minimum set of relevant features; (Yu [Section 4.3] “After one round of filtering features based on Fj, the algorithm will take the remaining feature right next to Fj as the new reference (line 17) to repeat the filtering process. The algorithm stops until no more predominant features can be selected. Figure 5 illustrates how predominant features are selected with the rest features removed as redundant ones.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system of Wu with the feature filtering of Yu in order to remove the redundancy and achieve the high relevance of data which will reduce the computation burden. (Yu [Section 1])
	Wu and Yu does not distinctly disclose:
- wherein feature generation is the generation of at least one derivative feature in the feature space;
	However, Mason teaches
“In various embodiments, the derivate features 106 may be generated by a feature calculator of the computing environment, the feature calculator adapted to expand the feature space of the media object.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system of Wu and Yu with the derivative feature generation of Mason in order to achieve more precise representation of data thereby facilitating better performance in automating supervised learning. (Mason [0021])


Regarding Claim 2
	Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Yu further teaches
- The method of claim 1 further comprising removing features using at least one of near zero variance, correlation analysis, lasso, and random forest (Yu: [Section 4] “In this section, we first introduce our choice of correlation measure in Section 4.1, then describe our correlation based method for both relevance and redundancy analysis in Section 4.2, and present and analyze the algorithm in Section 4.3.”; Section 4 discloses the correlation analysis)
	Same motivation as claim 1.

Regarding Claim 3
Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Yu further teaches
- The method of claim 1 wherein identifying a minimum set of relevant features further comprises removing two features from the feature space.( Yu [Section 4.3] “The algorithm stops until no more predominant features can be selected. Figure 5 illustrates how predominant features are selected with the rest features removed as redundant ones.”; it is obvious) 
	Same motivation as claim 1.

Regarding Claim 4
Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Yu further teaches
- The method of claim 1 further comprising ranking features by importance (Yu [Section 4.3] [Figure 5] “In Figure 5, six features are selected as relevant ones and ranked according to their C-correlation values, with F1 being the most relevant one. In the first round, F1 is selected as a predominant feature, and F2 and F4 are removed based on F1.”; “C-correlation values” reads on “importance”.)
	Same motivation as claim 1.

Regarding Claim 8
	Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Wu further teaches
Wu [0031] “the present invention introduces a complete set of automated data preprocessing procedures, aiming at Different types of data sets are uniformly adapted to maximize the saving of preprocessing time and reduce manual intervention”;)

Regarding Claim 9
	Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Wu further teaches
- The method of claim 1 further comprising outputting the Bayesian combinatorial optimization heuristic. (Wu [0083] “For each generation, the algorithm updates the non-dominated Pareto optimal solution, and then iterates the process, selects the one that improves the accuracy, and eliminates the one that reduces the accuracy, until it finds the super-parameter group of the Pareto optimal solution, stops and returns to the most Excellent super participation.”; “super-parameter” reads on “hyper-parameter”; [0085-0086] “(4)Bayesian pipeline optimization. This part runs through steps (2) and (3), including loading method configuration parameters, selecting/combining pipeline operators, creating SMAC Scenario, updating the optimal solution and iterating, specifically:”; [0083-0086] discloses how the optimal hyperparameters are updated through Bayesian Optimization; [0012] “(3)The training set data is input to the machine learning pipeline, and the super parameters of each operator in the machine learning pipeline are tuned and saved through the genetic algorithm and the balance accuracy rate.”; “the super parameters” reads on “heuristic” and “tuned and saved” reads on “output”)

Regarding Claim 11
Wu teaches:  
A configuration system comprising one or more processors which, alone or in combination, are configured to provide for performance of the following steps: 
- performing feature generation in a feature space having a plurality of features using at least one predefined process for a plurality of data types;; (Wu [0014] “The feature engineering includes feature preprocessing, feature construction, and feature selection in turn;” [0031] “the present invention introduces a complete set of automated data preprocessing procedures, aiming at Different types of data sets are uniformly adapted to maximize the saving of preprocessing time and reduce manual intervention”; “feature construction” reads on “feature generation”; “different types of data sets” reads on “a plurality of data types”; [0040] “(1)Preprocessing of multi-source data structures”; “preprocessing” reads on “at least on predefined process”; “multi-source data structures” implies that it will be converted into “a plurality of features” by preprocessing)
- devising a Bayesian combinatorial optimization heuristic to jointly identify a feature subset and a hyperparameter setting for a given query, a machine learning algorithm, and a dataset (Wu [0083] “For each generation, the algorithm updates the non-dominated Pareto optimal solution, and then iterates the process, selects the one that improves the accuracy, and eliminates the one that reduces the accuracy, until it finds the super-parameter group of the Pareto optimal solution, stops and returns to the most Excellent super participation.”; “super-parameter” reads on “hyper-parameter”; [0085-0086] “(4)Bayesian pipeline optimization. This part runs through steps (2) and (3), including loading method configuration parameters, selecting/combining pipeline operators, creating SMAC Scenario, updating the optimal solution and iterating, specifically:”; [0083-0086] discloses how the optimal hyperparameters are updated through Bayesian Optimization) 
Wu does not distinctly disclose: 
- identifying a minimum set of relevant features; 
- decreasing the feature space using at least one filtering approach and the minimum set of relevant features
However, Yu teaches:
- identifying a minimum set of relevant features (Yu [Section 1] “Methods of subset evaluation search for a minimum subset of features that satisfies some goodness measure and can remove irrelevant features as well as redundant ones”; “features that satisfies some goodness measure” reads on “relevant features”)
- decreasing the feature space using at least one filtering approach and the minimum set of relevant features; (Yu [Section 4.3] “After one round of filtering features based on Fj, the algorithm will take the remaining feature right next to Fj as the new reference (line 17) to repeat the filtering process. The algorithm stops until no more predominant features can be selected. Figure 5 illustrates how predominant features are selected with the rest features removed as redundant ones.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system of Wu with 
Wu and Yu does not distinctly disclose:
- wherein feature generation is the generation of at least one derivative feature in the feature space;
	However, Mason teaches
- wherein feature generation is the generation of at least one derivative feature in the feature space; (Mason [0021] “In various embodiments, the derivate features 106 may be generated by a feature calculator of the computing environment, the feature calculator adapted to expand the feature space of the media object.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system of Wu and Yu with the derivative feature generation of Mason in order to achieve more precise representation of data thereby facilitating better performance in automating supervised learning. (Mason [0021])


Regarding Claim 12
	Wu as modified by Yu and Mason teaches all of the limitations of claim 11 as cited above and Yu further teaches
- The system of claim 11 further comprising removing features using at least one of near zero variance, correlation analysis, lasso, and random forest (Yu: [Section 4] “In this section, we first introduce our choice of correlation measure in Section 4.1, then describe our correlation based method for both relevance and redundancy analysis in Section 4.2, and present and analyze the algorithm in Section 4.3.”; Section 4 discloses the correlation analysis)
	Same motivation as claim 11.

Regarding Claim 13
	Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Yu further teaches
- The system of claim 11 wherein identifying a minimum set of relevant features further comprises removing two features from the feature space.( Yu [Section 4.3] “The algorithm stops until no more predominant features can be selected. Figure 5 illustrates how predominant features are selected with the rest features removed as redundant ones.”; it is obvious) 
	Same motivation as claim 11.

Regarding Claim 14
Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above and Yu further teaches
- The system of claim 14 further comprising ranking features by importance (Yu [Section 4.3] [Figure 5] “In Figure 5, six features are selected as relevant ones and ranked according to their C-correlation values, with F1 being the most relevant one. In the first round, F1 is selected as a predominant feature, and F2 and F4 are removed based on F1.”; “C-correlation values” reads on “importance”.)
	Same motivation as claim 11.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu in view of Mason as shown above, further in view of Duan et al. (“Evaluation of simple performance measures for tuning SVM hyperparameters”)

Regarding Claim 5
	Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above, but does not distinctly disclose:
- The method of claim 1 further comprising evaluating a generalization error for the hyperparameter setting
	However, Duan teaches:
- The method of claim 1 further comprising evaluating a generalization error for the hyperparameter setting (Duan [Abstract] “Choosing optimal hyperparameter values for support vector machines is an important step in SVM design. This is usually done by minimizing either an estimate of generalization error or some other related performance measure”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system as taught 

Regarding Claim 15
	Wu as modified by Yu and Mason teaches all of the limitations of claim 11 as cited above, but does not distinctly disclose:
- The system of claim 11 further comprising evaluating a generalization error for the hyperparameter setting
	However, Duan teaches:
- The system of claim 11 further comprising evaluating a generalization error for the hyperparameter setting (Duan [Abstract] “Choosing optimal hyperparameter values for support vector machines is an important step in SVM design. This is usually done by minimizing either an estimate of generalization error or some other related performance measure”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system as taught by Wu, Yu and Mason with the generalization error evaluation of Duan in order to achieve a very good prediction of optimal hyperparameter settings. (Duan [Abstract])


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu in view of Mason, further in view of Duan as shown above and further in view of Wasserman (US 5,561,741 A).

Regarding Claim 6
- The method of claim 5 further comprising determining whether the generalization error has increased monotonically over a given number of iterations. (Wasserman [7:19-26] “The above objects are accomplished in a particular preferred embodiment of invention by use of a method comprising training an AIS using the entire training set, measuring the total generalization error of the trained system, successively determining the effect of each training pair on this total generalization error, and permanently removing from the training set … those training pairs which are determined to increase the total generalization error.”; Under the broadest reasonable interpretation, the limitation "a given number of iterations" can be construed one iteration. Given the broadest reasonable interpretation, Wasserman discloses detecting the generalization error increase by the training pairs. The increase would be apparently monotonic for one iteration.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system as taught by Wu, Yu, Mason and Duan with the generalization error monitoring of Wasserman in order to achieve an accurate feature set selection and enhanced performance of the neural network system. (Wasserman [Column 1])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu in view of Mason as shown above, further in view of Ruiz et al. (“Incremental wrapper-based gene selection from microarray data for cancer classification”)

Regarding Claim 7
	Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above, but does not distinctly disclose:
- The method of claim 1 further comprising recovering a relevant feature from a set of non-selected features.
	However, Ruiz teaches:
- The method of claim 1 further comprising recovering a relevant feature from a set of non-selected features. (Ruiz [Section 4] “Beginning with the first gene from the list ordered by some evaluation criterion, genes are added one by one to the subset of selected genes only if such inclusion improves the classifier accuracy.”; [Section 4] discloses adding initially unselected genes to the selected set and evaluating the relevance; “genes” reads on “features”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the automatic supervised learning system as taught by Wu, Yu and Mason with the feature replacement of Ruiz in order to achieve an excellent performance in identifying relevant features and reduce the computational cost. (Ruiz [Abstract])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Yu in view of Mason as shown above, further in view of Adegan (US 10360601 B1).

Regarding Claim 10
Wu as modified by Yu and Mason teaches all of the limitations of claim 1 as cited above, and Wu further teaches the result comprises the Bayesian combinatorial optimization heuristic (Wu [0083] “For each generation, the algorithm updates the non-dominated Pareto optimal solution, and then iterates the process, selects the one that improves the accuracy, and eliminates the one that reduces the accuracy, until it finds the super-parameter group of the Pareto optimal solution, stops and returns to the most Excellent super participation.”; “super-parameter” reads on “hyper-parameter”; [0085-0086] “(4)Bayesian pipeline optimization. This part runs through steps (2) and (3), including loading method configuration parameters, selecting/combining pipeline operators, creating SMAC Scenario, updating the optimal solution and iterating, specifically:”; [0083-0086] discloses how the optimal hyperparameters are updated through Bayesian Optimization)
	Wu, Yu and Mason does not explicitly discloses that refining the result by assessing the result with the dataset.
	However, Adegan teaches:
- refining the result by assessing it with the dataset (Adegan [11:21-25] “The present invention can also receive information from the Vehicle Telematics database 107 to further refine its results based on various datasets that were gathered at the time of, or prior to the collision, if available, and in order to further refine its results.”; )


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2123       
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123